Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The informal drawings [Figures 4-7] are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter.
	Regarding claim 11, the claim recites, “A machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations....”  The broadest reasonable interpretation of the limitations covers forms of non-transitory tangible media and transitory propagating signals per se. Signals per se are not eligible for patent protection and must be rejected under 35 USC 101 as covering non-statutory subject matter. See MPEP 2106; In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007).  The Examiner notes the specification appears to provide support for claiming non-transitory computer-readable media, but the specification explicitly states computer-readable media is not limited to the examples referenced. The Examiner recommends amending the claim to recite a non-transitory computer-readable medium so that the claims are drawn to one of the four statutory categories.  
Claims 12-15 are rejected due to their dependency from claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-14, and 16-20  is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, US Patent Application Publication 20160132892 (hereafter “Zhou”)., in view of Bhalla, US Patent Application Publication 20130054306 (hereafter “Bhalla”).
	Claims 1, 11, and 16 the claims are substantially similar. The discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims. 
	Regarding claims 1, 11, and 16, 
	Zhou — which is directed to a system and method for estimating customer satisfaction — discloses:
	(claim 1) A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
	(claim 11) A machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
	(claim 16) A method, comprising:
	(claims 1, 11, and 16)
	capturing heterogeneous event data associated with a pool of customers; 
	[a method implemented on a computer having at least one processor, a storage, and a telecommunication platform for estimating customer satisfaction associated with a customer is disclosed. A plurality of time series is obtained. Each time series comprises observations for one of a plurality of events associated with the customer (0006; see also 0007, 0111); A software product, in accord with this concept, includes at least one machine-readable non-transitory medium and information carried by the medium. The information carried by the medium may be executable program code data regarding parameters in association with a request or operational parameters, such as information related to a user, a request, or a social group, etc. (0008); FIG. 15 depicts a general mobile device architecture on which the present teaching can be implemented (0026); The event database 110 may store observations of different events associated with different customers 108 (0042)] 
	selecting, based on the heterogenous event data, a set of event labels 
	[types of events that are considered to be more relevant to or more indicative of a customer's satisfaction may be determined based on past data that record observations of events associated with customers and the outcomes associated with those customers (e.g., dropping the services, remaining loyal to the services, or service requests for additional services) (0032); FIG. 4 illustrates different time series for different events and different customers, according to an embodiment of the present teaching. As shown in FIG. 4, each customer may be associated with different events (0047; Fig. 4 illustrates labeling events for different customers; see also 0050 discussing events labeled as significant events; and see also 0051 discussing determining significant events and their associated weights for the customer)] The Examiner interprets the disclosure as related to determining types of events that are considered to be more relevant to or more indicative of a customer's satisfaction, determining significant events, and labeling events associated with different customers as teaching or suggesting selecting, based on the heterogenous event data, a set of event labels. 
	and a set of customer labels; 
	[The customer satisfaction classifier 1108 in this example classifies different customers into different categories that are meaningful for business operation (0099); A categorization model determines how to group different customers into different categories at a time point, based on their aggregated customer satisfaction scores. FIG. 13 illustrates one example of classifying different customers into different categories (0100; see also 0101)] The Examiner interprets categories as corresponding to labels.
	for each of a plurality of customers among the pool of customers, constructing a respective time-ordered event sequence array comprising one or more event information items; 
	[The event database 110 may store observations of different events associated with different customers 108. An observation of an event may include a number of occurrences of the event during a period of time and/or a time stamp signifying the time at which the observation is made. The observations of events in the event database 110 may be collected either by the service provider 102 or by the customer satisfaction estimation engine 104. The customer satisfaction estimation engine 104 may retrieve the observations regarding an event associated with a customer from the event database 110 and generate an event-based time series corresponding to the event and the customer (0042)
	applying a heterogenous event sequence model to the heterogeneous event data to generate, based on the respective time-ordered event sequence arrays of the plurality of customers: 
		an ordered series of event pathways; 
	[For each customer, the significant event determiner 304 may retrieve the customer's satisfaction history from the customer satisfaction history database 109, retrieve event-based time series from the event-based time series database 303, and determine significant events and their associated weights for the customer (0052); the significant events and associated weights can be determined based on event-based time series stored in the event-based time series database 303 related to the customer in addition to the customer's satisfaction history (0054); The significant event determiner 304 may generate significant event configurations based on the determined significant events and their associated weights (0057); Through the individual measures and/or the aggregated measures, the customer satisfaction can be estimated based on continuous observations of customer's on-going activities...a trend of satisfaction with respect to a customer may be estimated based on aggregated measures estimated at different points of time with respect to the customer. Similarly, the trend may also be estimated based on individual measures associated with the customer. Such prediction may be based on an extrapolation of a curve derived by fitting a time series of aggregated measures with an analytical model (0035; see also 0102-0103 describing a trend predictor receiving a trend related warning based on a customer satisfaction trend report generator)] Zhou also provides a discussion of  events significantly contributing to the customer’s satisfaction assessment, wherein the analysis may be performed based on past data that record observations of events associated with customers and the outcomes associated with those customers (e.g., dropping the services, remaining loyal to the services, or service requests for additional services). Correlations between types of events and levels of satisfaction of customers may be determined based on such historical data using, e.g., statistical analysis (0050). As described by Zhou, the statistical analysis of historical data associated with past data associated with observations, customer satisfaction, and outcomes may provide correlations between types of events, levels of satisfaction, and corresponding outcomes to identify trends and make predictions. The Examiner interprets the disclosure as corresponding to an ordered series of event pathways. 
	a topic set comprising a plurality of topics representing customer traits; and for each of the plurality of customers, a respective topic weight set comprising a corresponding weight for each of the plurality of topics of the topic set;
	[The event-based time series generator 302 may extract customer related information from the retrieved observation and match the customer related information to a customer's identification (ID) stored in a customer database 301 in the customer satisfaction estimation engine 104. The customer database 301 stores different customers' IDs and other information, e.g. demographic information (0046); The generated significant event configurations 305 are stored with references to different customers. In one example, different customers may be assigned or referred to by different significant event configurations. In another example, same significant event configuration may be assigned to some customers having common characteristics, e.g. same sex, same age range, same operating system, same browser, etc. (0057); For each customer, the significant event determiner 304 may retrieve the customer's satisfaction history from the customer satisfaction history database 109, retrieve event-based time series from the event-based time series database 303, and determine significant events and their associated weights for the customer (0052; see also 0059 discussing a time decay model wherein observations based on time); an executive interacting with the software may be weighted higher than a more junior user (0056)]
	(claim 11 and claim 16 comprise additional elements not recited by claim 1):
	generating model state information for presentation via a visual interface; 
	[FIG. 4 illustrates different time series for different events and different customers, according to an embodiment of the present teaching. As shown in FIG. 4, each customer may be associated with different events (0047); FIG. 9 illustrates a curve representing a relationship between current time T and Sa.sub.i1 calculated based on the above parameters. The curve may be generated by computing data points of Sa.sub.i1 at different time and fitting data points using curve fitting and extrapolation (0086; see also 0092, 0100)]
	receiving subject matter expert feedback responsive to a presentation of the model state information via the visual interface; and updating the heterogenous event sequence model based on the received subject matter expert feedback.  
	[the significant events and associated weights can be determined based on information received from a manager. For example, a domain expert for the service may provide inputs regarding which events can contribute most significantly to customer satisfaction assessment (0055); The significant event determiner 304 may generate significant event configurations based on the determined significant events and their associated weights...same significant event configuration may be assigned to some customers having common characteristics, e.g. same sex, same age range, same operating system, same browser, etc. This may be based on correlation analysis performed by the significant event determiner 304 or inputs from a domain expert (0057; see also 0032, 0050, 0071)]
	While Zhou discloses performing functions in the context of topic weight set for the customer, Zhou does not appear to explicitly recite initiating a customer care action for a customer among the plurality of customers.  
	However, Bhalla — which is directed to a system and method for churn analysis — discloses: 
	initiating a customer care action for a customer among the plurality of customers, based on the respective topic weight set for the customer.  
	[FIG. 4 shows a flow diagram 400 for identification, quantification, and prioritization of customer experiences that cause customers to churn (0043); the system may identify and prioritize solution initiatives (0044); The churn prediction model 140 may provide a method for evaluating a customer's propensity to churn by deriving a customer churn index (CCI) through a statistical equation. The model may comprise an optimized equation that assigns a CCI score to each individual customer, where the CCI score reflects causative interactions between churn and historical data and may also reflect churn propensity (0071; see also 0066, 0072-0073); reveal trends in the behavior of individual customers and groups of customers (0072)]

	See below for additional details to provide context as related to the context of the claim limitations:
	[A churn analysis system collects cross-channel customer experience data, correlates cross-channel customer experience data with customer churn, and determines a customer's propensity to churn based on the correlations. The system collects customer interaction data for each customer interaction between an individual customer and a service provider. The system tracks churn data, such as date and time of churn, for the individual customer and creates customer experience blocks from the customer interaction data. The system further stores the customer experience blocks in unified service analytic records and determines correlations between customer churn and customer interaction data. Based on the correlations, the system determines customer propensity to churn based on the customer's interaction data (0007); A customer profile or segment may be designated, for example, based interaction attributes or metrics and block attributes or metrics that may be relevant to the hypotheses (0043); Each customer experience block may be identified by a unique customer experience block ID 901. Each customer experience block may include one or more customer interactions, and each interaction may include attributes such as: a Customer Identifier 902 indicating the customer associated with the interaction; a Date Time Stamp 903 indicating when the interaction occurred; a first contact flag 904 indicating whether the interaction was a first contact or a repeat contact; and a resolved contact flag 905 indicating whether the interaction was a resolved contact or an unresolved contact (0050)]
	Zhou teaches a system and method for estimating customer satisfaction. Bhalla teaches a system and method for churn analysis. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Zhou and Bhalla is that Bhalla discloses initiating a customer care action for a customer among the plurality of customers.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of initiating a customer care action for a customer among the plurality of customers (as taught by Bhalla) with a system and method for estimating customer satisfaction (as taught by Zhou) in order to predict and reduce future customer churn (Bhalla 0002), thereby benefitting the user by increasing customer satisfaction and retention. 

	Regarding claim 2, The device of claim 1, 
	The combination of Zhou and Bhalla teaches the limitations of claim 1.
	Zhou further discloses:
	wherein the operations further comprise updating the heterogenous event sequence model based on received subject matter expert feedback.  
	[the significant events and associated weights can be determined based on information received from a manager. For example, a domain expert for the service may provide inputs regarding which events can contribute most significantly to customer satisfaction assessment (0055); The significant event determiner 304 may generate significant event configurations based on the determined significant events and their associated weights...same significant event configuration may be assigned to some customers having common characteristics, e.g. same sex, same age range, same operating system, same browser, etc. This may be based on correlation analysis performed by the significant event determiner 304 or inputs from a domain expert (0057; see also 0032, 0050, 0071)]

	Regarding claim 3, The device of claim 2, 
	The combination of Zhou and Bhalla teaches the limitations of claim 2.
	Zhou further discloses:
	wherein the operations further comprise: generating model state information for presentation via a visual interface; and 
	[FIG. 4 illustrates different time series for different events and different customers, according to an embodiment of the present teaching. As shown in FIG. 4, each customer may be associated with different events (0047); FIG. 9 illustrates a curve representing a relationship between current time T and Sa.sub.i1 calculated based on the above parameters. The curve may be generated by computing data points of Sa.sub.i1 at different time and fitting data points using curve fitting and extrapolation (0086; see also 0092, 0100); The customer satisfaction trend reporter 310 can generate a customer satisfaction trend report based on the estimated trend. The customer satisfaction trend report may include a trend related warning with respect to the customer. In one example, the trend related warning indicates that the customer is likely to unsubscribe in a near future time period due to a declining trend of his/her satisfaction (0066)]
	receiving the subject matter expert feedback responsive to a presentation of the model state information via the visual interface.  
	[the significant events and associated weights can be determined based on information received from a manager. For example, a domain expert for the service may provide inputs regarding which events can contribute most significantly to customer satisfaction assessment (0055); The significant event determiner 304 may generate significant event configurations based on the determined significant events and their associated weights...same significant event configuration may be assigned to some customers having common characteristics, e.g. same sex, same age range, same operating system, same browser, etc. This may be based on correlation analysis performed by the significant event determiner 304 or inputs from a domain expert (0057; see also 0032, 0050, 0071)]

	Regarding claims 4 and 12, the combination of Zhou and Bhalla teaches the limitations of claims 1 and 11.
	Zhou further discloses:
	wherein each event information item comprises an event label 
	[types of events that are considered to be more relevant to or more indicative of a customer's satisfaction may be determined based on past data that record observations of events associated with customers and the outcomes associated with those customers (e.g., dropping the services, remaining loyal to the services, or service requests for additional services) (0032); FIG. 4 illustrates different time series for different events and different customers, according to an embodiment of the present teaching. As shown in FIG. 4, each customer may be associated with different events (0047; Fig. 4 illustrates labeling events for different customers; see also 0050 discussing events labeled as significant events; and see also 0051 discussing determining significant events and their associated weights for the customer)]
	and a customer label.  
	[The customer satisfaction classifier 1108 in this example classifies different customers into different categories that are meaningful for business operation (0099); A categorization model determines how to group different customers into different categories at a time point, based on their aggregated customer satisfaction scores. FIG. 13 illustrates one example of classifying different customers into different categories (0100; see also 0101)]

	Regarding claims 5 and 13, the combination of Zhou and Bhalla teaches the limitations of claims 1 and 11.
	Zhou further discloses:
	wherein the plurality of customers comprise multi-service customers that are each provided with multiple services of a service provider.  
	Zhou describes significant events that are considered to be relevant or indicative of a customer’s satisfaction as comprising service requests for additional services (0032, 0050). This disclosure suggests the plurality of customers comprise multi-service customers that are each provided with multiple services of a service provider.
	
	Regarding claims 7 and 17, the combination of Zhou and Bhalla teaches the limitations of claims 1 and 16.
	Zhou further discloses:
	wherein the set of event labels includes one or more event labels associated with account creation activities.  
	[maximum length of a time series may be determined based on characteristics of the event and/or information about the customer. For example, a new customer may have longer maximum length of a time series than an existing customer, so that more information can be collected for the new customer who does not have many activities with respect to the service yet (0076)]
	Additionally, the Examiner notes that the limitation above amounts to nonfunctional descriptive material wherein modifiers applied to describe event labels as merely labels that may convey a meaning to the human reader, but do not establish a functional relationship, and thus do not serve to distinguish over prior art, and are not given patentable weight. Any differences related to merely the meaning and information conveyed through labels (i.e., the descriptive term applied to the items) which do not explicitly alter or impact the steps of the method do not patentably distinguish the claimed invention from the prior art in terms of patentability. (See MPEP 2111.04, MPEP 2111.05, MPEP 2114).

	Regarding claims 8 and 18, the combination of Zhou and Bhalla teaches the limitations of claims 1 and 16.
	Bhalla further discloses:
	wherein the set of event labels includes one or more event labels associated with bill payment activities.  
	[The following tables show examples of USAR attributes that the system may process. The system may process additional, fewer or different attributes in other implementations (0059; see pg. 5, Table of USAR Attributes for Call Center Interactions, illustrating a USAR Field Name for a unique billing account number)]
	The limitations are interpreted as amounting to nonfunctional descriptive material. The discussion of claims 7 and 17 applies here, as well.
	The Examiner asserts the claims are drafted in a manner in which the motivation and rationale discussed in addressing claims 1 and 16 applies here, as well.

	Regarding claims 9 and 19, the combination of Zhou and Bhalla teaches the limitations of claims 1 and 16.
	Bhalla further discloses:
	wherein the set of event labels includes one or more event labels associated with installation activities.
	  [The following tables show examples of USAR attributes that the system may process. The system may process additional, fewer or different attributes in other implementations (0059; see pg. 10, Table of USAR Attributes for Web Interactions illustrating a USAR Field Name for a customer opting to block downloads)]
	The limitations are interpreted as amounting to nonfunctional descriptive material. The discussion of claims 7 and 17 applies here, as well.

	Regarding claims 10 and 20, the combination of Zhou and Bhalla teaches the limitations of claims 1 and 16.
	Bhalla further discloses:
	wherein the set of event labels includes one or more event labels associated with media content consumption activities.  
	[The following tables show examples of USAR attributes that the system may process. The system may process additional, fewer or different attributes in other implementations (0059; see pg. 10, Table of USAR Attributes for Web Interactions, illustrating a USAR Field Name for a customer visiting the provider’s TV page)]
	The limitations are interpreted as amounting to nonfunctional descriptive material. The discussion of claims 7 and 17 applies here, as well.

	Regarding claim 14, The machine-readable medium of claim 11, 
	The combination of Zhou and Bhalla teaches the limitations of claim 11.
	wherein the operations further comprise applying the heterogenous event sequence model to generate an ordered series of event pathways.  
	The Examiner notes the limitation above is substantially similar to the claim 1 limitation of, “applying a heterogenous event sequence model to the heterogeneous event data to generate, based on the respective time-ordered event sequence arrays of the plurality of customers: an ordered series of event pathways...,” which is taught by the combination of Zhou and Bhalla.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Bhalla, and further in view of Kiefhaber, US Patent 8000989 (hereafter “Kiefhaber”).
	Regarding claims 6 and 15, the combination of Zhou and Bhalla teaches the limitations of claims 1 and 11.
	The combination of Zhou and Bhalla does not appear to explicitly recite ordering in order of importance.
	However, Kiefhaber — which is directed to routing or directing contacts to appropriate contact center resources — discloses:
	wherein the ordered series of event pathways is ordered in order of importance.  
	[Conventionally, contacts are prioritized and either are enqueued in individual ones of the contact queues 208a-n in their order of priority or are enqueued in different ones of a plurality of contact queues that correspond to a different priority (c5 1-5, claim 1)]
	Zhou teaches a system and method for estimating customer satisfaction. Bhalla teaches a system and method for churn analysis. Kiefhaber teaches routing or directing contacts to appropriate contact center resources. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of Zhou and Bhalla and Kiefhaber is that Kiefhaber discloses queues in order of priority.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of queues in order of priority (as taught by Kiefhaber) and the features of initiating a customer care action for a customer among the plurality of customers (as taught by Bhalla) with a system and method for estimating customer satisfaction (as taught by Zhou) in order to use a monetary cost or expense to determine a value of a customer and/or contact to a contact center and/or to the prediction of sales volume from a customer using historic sales volume information from this and other similar customers (Kiefhaber c2 12-16) to provide a far more accurate measure of customer value (Kiefhaber c 3 22-24) in order to maximize contact center performance and profitability (Kiefhaber c1 42-44).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Achin, US Patent Application Publication 20180046926, teaches systems for time-series predictive data analytics.
Baker, US Patent 6076083, teaches a diagnostic system utilizing a Bayesian network model having link weights updated experimentally.
Briancon, US Patent Application Publication 20200126126, teaches a customer journey management engine.
Chang, US Patent Application Publication 20130080362, teaches customer journey prediction and resolution.
Chishti, US Patent Application Publication 20140044255, teaches call mapping systems.
Cardno, US Patent Application Publication 20120053986, teaches data visualization and related applications.
Choi, US Patent Application Publication 20130046764, teaches coordinating problem resolution.
Cronin, US Patent Application Publication 20140278754, teaches predictive query interface as a cloud service.
Douglas, US Patent Application Publication 20050060217, teaches a customer service support system.
Gaedcke, US Patent Application Publication 20130282603, teaches providing a social customer care system.
George, US Patent Application Publication 20190034963, teaches dynamic sentiment-based mapping of user journeys.
Henderson, US Patent 7870491, teaches user support based on user interaction histories.
Jamjoom, US Patent Application Publication 20090055684, teaches efficient problem resolution.
Merritt, US Patent 10257355, teaches managing customer call-backs.
Nandi, US Patent Application Publication 20170140387, teaches providing proactive customer care.
Pony, US Patent Application Publication 20200013068, teaches generating a journey excellence score.
Stephan, US Patent Application Publication 20140249872, teaches customer-based interaction outcome prediction.
Silberman, US Patent 10402723, teaches multi-stage machine learning models.
Weidle, US Patent Application Publication 20050015217, teaches analyzing events.
TeleTech, Masterminding the Contact Center of the Future, TeleTech Holdings, Inc., 2014 (Year: 2014)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689